NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


                                :
CALVIN PARNELL,                 :
                                :    Civ. Action No. 18-16680(RMB)
                  Petitioner    :
                                :
     v.                         :              OPINION
                                :
DAVID ORTIZ,                    :
                                :
                  Respondent    :
                                :


BUMB, District Judge

     This matter comes before the Court upon Petitioner Calvin

Parnell’s petition for a writ of habeas corpus under 28 U.S.C. §

2241, challenging his loss of good conduct time resulting from a

prison disciplinary hearing (Pet., ECF No. 1); Respondent’s Answer

to Petition For a Writ of Habeas Corpus (“Answer,” ECF No. 6); and

Petitioner’s Response to Respondent’s Answer (“Reply,” ECF No. 7.)

For the reasons discussed below, the Court denies the petition.

I.   BACKGROUND

     Petitioner is an inmate presently confined in the Federal

Correctional Institution in Fort Dix, New Jersey. (Pet., ECF No.

1.) On February 1, 2007, Petitioner was sentenced in the United

States District Court, District of Maryland to a 188-month term of

imprisonment with 5 years of supervised release. (Declaration of
Christina Clark (“Clark Decl.”), Ex. 1, ECF No. 6-1 at 7.) If

Petitioner receives all good conduct time available to him, his

projected release date is March 6, 2020. (Id. at 6.)

     On August 17, 2017, when Petitioner was incarcerated in USP

Lewisburg Camp, in Lewisburg, Pennsylvania, Petitioner was issued

the following incident report, authored by Officer M. Kline:

          On the above time and date, I was conducting
          the 12:01 am count of Unit 1 range K03. When
          I approached K03-047 I noticed the cube was
          empty but the covers to the only bed with
          sheets was pulled back with a reading light on
          showing a white Apple iPhone with earbuds
          lying on the mattress. When I finished
          counting the range I/M Parnell #42401-037 was
          standing by the entrance door where he was
          ordered to stand by Officer R. Klees who found
          him on the wrong side of the range during
          count. I/M Parnell showed me that he lived in
          K03-047 and that he was the only one living
          there. I pat searched I/M Parnell and left him
          in the lobby with Officer R. Klees. I returned
          to K03-047 to secure property, under a gray
          sweatshirt on the side bunk I found a black
          cell phone made by Alcatel. I then secured the
          rest of the inmate’s property.

(Id., Ex. 5, ECF No. 6-1 at 26.)

     The incident report was delivered to Petitioner on the day it

was written. (Id.) On August 31, 2017, Lieutenant J. Foura advised

Petitioner of his rights in the disciplinary proceedings (Id.)

     Petitioner was transferred to FCI Allenwood low security in

White Deer, Pennsylvania, where the DHO Hearing was held. (Petr’s
Affidavit, ECF No. 1-2 at 3 ¶4.) The Unit Disciplinary Committee 1

(“UDC”)   held   a   hearing   on   September   7,   2017,   and   Petitioner

declined the opportunity to make a statement. (Clark Decl., Ex. 5,

ECF No. 6-1 at 26, ¶17.) The UDC referred the charge to a DHO for

further proceedings, and Petitioner was advised of his rights in

the DHO process. (Clark Decl., Ex. 7, ECF No. 6-1 at 34.)

     The following statement was written on the acknowledgment of

rights form, “Inmate unable to sign.” (Id.) Additionally, a section

of the form that was to be completed when an inmate was advised of

his rights but refused to sign was signed by staff member K.A.

Metzger. (Id.) Additionally, on a BOP form entitled “Notice of

Discipline Hearing Before the (DHO),” Petitioner indicated that he

wished to have a staff representative, E. Harrison, Plumbing

Foreman, and he did not wish to present any other witnesses. (Id.,

Ex. 8, ECF No. 6-1 at 36.)

     The hearing was held before DHO Todd W. Cerney on September

14, 2017. (Id., Ex. 10, ECF No. 6-1 at 42.) Petitioner’s staff

representative appeared and stated that Petitioner worked for him

in the prison plumbing shop. (Id. at 40, §II(C)). Harrison had




1 Pursuant to 28 C.F.R. § 541.7(a), a UDC reviews incident reports
once a staff investigation is completed, and the UDC will do one
of the following (1) determine the inmate committed the prohibited
act charged; (2) determine the inmate did not commit the prohibited
act; or (3) if the inmate is charged with a Greatest or High
severity prohibited act, refer the incident report to a DHO for
further review.
previously obtained information that Petitioner was involved in

contraband but he searched Petitioner’s work areas and never found

anything. (Clark Decl., Ex. 10, ECF No. 6-1 at 40.) Petitioner

waived his right to any other witness and made the following

statement, “I am aggressive about smoking in the bathroom. I don’t

smoke. I told my boss I was gonna get set up over it. I never told

no names and never will. It was my nightlight and book, but that

was it.” (Id. § III(B), (C)(1)-(4).)

       In   making     his     determination,     DHO   Cerney    considered    the

incident report, the testimony and the following evidence: (1) a

memorandum from R. Klees written on the same day as the incident

report; (2) a photograph; and (3) the chain of custody log. (Id.,

Ex. 10, ECF No. 6-1 at 41, §III (D).) DHO Cerney determined that

Petitioner committed the charged act of Possession of a Hazardous

Tool, Code 108. (Id., ¶E.) He did not find Petitioner’s testimony

that he had been “set up” convincing, and he further noted that

Petitioner refused to provide names of the alleged offenders. DHO

Cerney also noted that Petitioner was the sole occupant of the

area   where     the     phones    were   found    and,   as     such,   he   had   a

responsibility to keep his area free of contraband. (Id., ¶V.)

       As   a   result    of    the   DHO’s   determination,      Petitioner    was

sanctioned with 60 days of disciplinary segregation, disallowance

of 40 days of good conduct time, a 12-month loss of telephone

privileges, and a 6-month loss of commissary privileges. (Id., §
VI.) The final DHO report was delivered to Petitioner on September

28, 2017. (Clark Decl., Ex. 10, ECF No. 6-1 at 42, §IX.)

     Petitioner appealed DHO Cerney’s decision to the Northeast

Regional Director. (Id., Ex. 2, ECF No. 6-1 at 10.) In his appeal,

Petitioner claimed that he had not waived his right to a witness,

he asked to call Inmate Baljit Singh Rehal, who had “first hand

knowledge of the inmates at the camp that had discussed having

[Petitioner] removed from the camp by underhanded means.” (Id.)

     Inmate Rehal gave a written statement that he had been willing

to testify at the DHO hearing because he overheard other inmates

planning to have Petitioner removed from the camp by planting a

cell phone in his cube, but Counselor Metzgar had told Plaintiff

that Rehal did not have any relevant evidence because he was not

present during the incident. (Clark Decl., Ex. 2, ECF No. 6-1 at

12.) On November 6, 2017, the Northeast Regional Director remanded

the incident report for a rehearing before a DHO. (Id. at 13.)

     On November 28, 2017, the BOP transferred Petitioner to the

Federal Correctional Institution in Elkton, Ohio. (Clark Decl.,

Ex. 4, ECF No. 6-1 at 22.) A new UDC hearing was held at FCI Elkton

on December 21, 2017, and the charge was referred to a DHO. (Id.,

Ex. 11, ECF No. 6-1 at 47.) For the second DHO hearing, Petitioner

did not request a staff representative but did request a witness,

Inmate Baljit Singh Rehal, who would testify that he heard rumors
about Petitioner being “set up.” (Clark Decl., Ex. 14, ECF No. 6-

1 at 53.)

     The DHO rehearing was rescheduled from February 20, 2018 to

February 23, 2018, because Petitioner requested the presence of

his staff representative from his first hearing, Mr. Harrison.

(Id., Ex. 15, ECF No. 6-1 at 55, ¶II(C).) On February 23, 2018,

Mr. Harrison appeared at the hearing before DHO H. Miller via

videoconferencing. (Id. at 55, 58.) Mr. Harrison testified that

            [Petitioner] came to me prior to the incident
            and indicated he was going to be set up. I
            heard inmates were giving him drop notes to
            SIS but I do not know which inmates gave drop
            notes to SIS. Parnell never gave me any names
            of inmates.

(Id. at 55, ¶II(C).)

     Petitioner also made a statement at the rehearing: “I was set

up for speaking out about smoking in the bathroom and anyone could

have set me up. I do not have names or numbers of inmates who may

have set me up. The cell phone should have been sent out for

forensics.” (Id., ¶III(B).)

     Mr. Rehal was unavailable to testify at the rehearing in

person because he was housed at FCI Loretto, but he provided a

written statement that Petitioner was his cellmate in the SHU at

FCI Allenwood, and Petitioner had often complained about other

inmates smoking in the bathroom near his bunk at Lewisburg Camp.

(Id., ¶III(C)(2).) Petitioner told Mr. Rehal that a corrections
officer had said that he saw another inmate leaving Petitioner’s

bunk area just before the cell phone was found. (Clark Decl., Ex.

15, ECF No. 6-1 at 55, ¶III(C)(2).) Mr. Rehal said that he had

heard other inmates plan to set Petitioner up by planting a cell

phone, but Rehal could only identify the inmates as “the smoking

crew.”   Mr.   Rehal   believed   that   Petitioner   was   set   up   for

complaining about smoking because Petitioner would not have left

a cell phone out on his bed during “Count.” (Id.)

     At the conclusion of the rehearing, DHO Miller determined

that Petitioner committed the prohibited act of Possession of a

Hazardous Tool, Code 108. (Id., ¶IV.) DHO Miller considered the

entire history of the case and concluded that (1) Mr. Rehal’s

testimony was only hearsay statements by Petitioner; (2) Mr. Rehal

provided no testimony that he observed any inmate planting the

cell phone; and (3) DHO Miller questioned the credibility of

Plaintiff’s complaints about inmates smoking because Petitioner

had himself been disciplined for possession of cigarettes. (Id. at

56-57, ¶V.)

     As a result of the rehearing, Petitioner was sanctioned to a

40-day loss of good conduct time, 40-day period of Disciplinary

Segregation (instead of 60 days), 6-month loss of commissary

privileges and 12-month loss of telephone privileges. (Id., ¶VI.)

The final DHO report was delivered to Petitioner on February 23,

2018. (Id., ¶IX.) Petitioner appealed to the Northeast Regional
Office and the Central Office, and both appeals were denied. (Clark

Decl., Ex. 3, ECF No. 6-1 at 15-20.)

II.   DISCUSSION

      A.    Standard of Law

      28 U.S.C. § 2241 provides, in relevant part:

            (a) Writs of habeas corpus may be granted by
            the Supreme Court, any justice thereof, the
            district courts and any circuit judge within
            their respective jurisdictions . . .

            (c) The writ of habeas corpus shall not
            extend to a prisoner unless—
                 . . .
                 (3) He is in custody in violation of
                 the Constitution or laws or treaties of
                 the United States; . . .

      “Federal prisoners serving a term of imprisonment of more

than one year have a statutory right to receive credit toward their

sentence for good conduct.” Denny v. Schultz, 708 F.3d 140, 143-

44 (3d Cir. 2013) (citing 18 U.S.C. § 3624(b); 28 C.F.R. § 523.20

(2008)). Based on this statutorily created right, “a prisoner has

a   constitutionally     protected   liberty      interest    in    good   time

credit.” Id. (quoting Young v. Kann, 926 F.2d 1396, 1399 (3d Cir.

1991) (citing Wolff v. McDonnell, 418 U.S. 539, 556–57 (1974)).

      The   Supreme    Court   defined    the    due   process     protections

required where a prison disciplinary hearing may result in loss of

good conduct time. The five due process protections in a prison

disciplinary proceeding include:         1) the right to appear before an

impartial    decision-making     body;    2)    twenty-four   hour    advance
written notice of the charges; 3) an opportunity to call witnesses

and present documentary evidence, provided the presentation of

such does not threaten institutional safety or correctional goals;

4) assistance from an inmate representative, if the charged inmate

is illiterate or complex issues are involved; and 5) a written

decision by the fact-finder including the evidence relied on and

the reason for the disciplinary action. Wolff, 418 U.S. at 546-

71.    Further,    the   DHO’s   decision    must    be   supported    by   “some

evidence.” Superintendent, Massachusetts Correctional Inst. at

Walpole v. Hill, 472 U.S. 445, 455 (1985).

       B.   The Parties’ Arguments

            1.     The Petition

       Petitioner states two grounds for relief, supported by his

affidavit: (1) DHO Cerney’s failure, at the original hearing, to

have    inmate    witness   Rehal   appear    in    person,   rather    than   by

presenting a written letter at the rehearing, was a structural

error that is per se reversible; and (2) insufficient evidence to

support the DHO’s finding. (Pet., ECF No. 1; Petr’s Aff., ECF No.

1-2.)

       For his first ground for relief, Plaintiff explains that both

he and Inmate Rehal had been transferred to FCI Allenwood from

Lewisburg Camp, and Petitioner made DHO Cerney aware of the fact

that Mr. Rehal was available to testify in person. (Petr’s Aff,

ECF No. 1-2, ¶23.) If Mr. Rehal had been called to testify in
person at the first hearing, rather than submit a written statement

at the second hearing, he could have given a more precise and

detailed account of his knowledge of Petitioner’s conflicts with

other inmates at Lewisburg Camp over smoking in the bathrooms.

(Id., ¶¶24-26.) Petitioner asserts the failure to call Mr. Rehal

in person at the first hearing constitutes reversible error because

Mr. Rehal’s presence would have made a difference in the outcome

of the DHO hearing.         (Id., ¶27.)

       For his second ground for relief, Petitioner contends that

the DHO relied, at most, on a mere scintilla of evidence to find

him guilty of possessing two cell phones in his cube. (Id., ¶30.)

Petitioner asserts that his cube at Lewisburg was a common area

that any inmate had access to and could have planted the cell

phones there. (Id., ¶31.) Petitioner was not present when the

phones were found and his request to have the phones finger-printed

and checked for data entries was denied. (Id.) Petitioner further

asserts it was unreasonable to believe he would have left a cell

phone in plain view on his bed. (Id.)

       In his affidavit, Petitioner requested appointment of counsel

under    18    U.S.C.   §   3006A.   A   court     may   appoint    counsel   to   a

financially eligible petitioner seeking relief under 28 U.S.C. §

2241    when   the   interests   of      justice    so   require.    18   U.S.C.   §

3006A(a)(2)(B). Petitioner has ably presented his case and a

hearing is not necessary to decide the issues presented in the
petition. The interests of justice do not require appointment of

counsel in this matter, and the request is denied.

           2.   The Answer

      Respondent submits that the petition is without merit because

Petitioner was afforded due process and there is some evidence to

support the DHO’s finding. (Answer, ECF No. 6 at 2.) Respondent

asserts that Petitioner did not request a witness nor did he

identify Mr. Rehal as a person with relevant information at any

point in the proceedings before the first UDC and DHO hearings.

(Id. at 12.) The reason for the remand for a new hearing was that

Petitioner had not signed the Notice of Discipline Hearing Form.

(Id.) Mr. Rehal was not reasonably available to testify at the

second DHO hearing because it was held at FCI Elkton, and Mr. Rehal

was   incarcerated   in   FCI   Loretto.   (Id.,    citing   28   C.F.R.   §

541.8(f)). Petitioner was not prejudiced, according to Respondent,

because Mr. Rehal provided a written statement and Petitioner did

not show prejudice from his inability to present live testimony.

(Id. at 13.)

      Furthermore,   Respondent   contends   that    Petitioner    was   not

entitled to forensic examination of the cell phones. (Id. at 14.)

Petitioner was charged with possession of the cell phones found in

his bed and sweatshirt, and, under the circumstances, a forensic

examination could not have exonerated him of possessing these
items. (Answer, ECF No. 6 at 14-15, citing Donahue v. Grondolsky,

398 F. App’x 767 (3d Cir. 2010)).

     As to the sufficiency of the evidence, Respondent argues that

the DHO’s decision is supported by “some evidence,” that is—the

the cell phones were found in Petitioner’s bed and his sweatshirt.

(Answer, ECF No. 6 at 17.) Furthermore, neither Petitioner nor his

witness could identify any inmates involved in planting the cell

phones. (Id.) Constructive possession, even in a shared cell, is

sufficient to constitute “some evidence” in a prison disciplinary

proceeding. (Id. at 16-17, citing Brown v. Recktenwald, 550 F.

App’x 96, 98 (3d Cir. 2013); Denny v. Schultz, 703 F.3d 140, 145-

147 (3d Cir. 2013)).

          3.     Petitioner’s Reply

     First, Petitioner contends the DHO was compelled by BOP

Program Statement 5270.09 to make Petitioner’s witness available

upon his request. (Reply, ECF No. 7 at 4.) Second, Petitioner

contends he was not in constructive possession of the cell phones

because he was not present when they were found in plain view on

his bed and inside his sweatshirt in a common area open to other

inmates. (Id.)

     C.   Analysis

     Inmates do not have an “unqualified right to call witnesses”

at a prison disciplinary hearing. Kenney v. Lewisburg, 640 F. App’x

136, 139 (3d Cir. 2016) (citing Wolff, 418 U.S. at 566.) A prisoner
has a limited right to call witnesses with relevant information,

if they would not present a threat to penological interests. Levi

v. Holt, 193 F. App’x 172, 175 (3d Cir. 2006) (citing Wolff, 418

U.S. at 566-67; 28 C.F.R. § 542.17(c)).

     The fact that Petitioner’s witness would have been available

at his first hearing is irrelevant because the sanctions at issue

were imposed after remand by the BOP Northeast Regional Director

for a new hearing. Petitioner contends that the BOP was compelled

by BOP Program Statement 5270.09 to make his witness available.

BOP Program Statement Chapter 5, § 541.8(f)(2)and (3) provide that

the ”DHO will call witnesses … who are reasonably available…” but

“[y]our   requested   witnesses    may   not   appear   if,    in    the   DHO’s

discretion, they are not reasonably available, their presence at

the hearing would jeopardize institution security, or they would

present repetitive evidence.”

     The Third Circuit has held that a witness is not “reasonably

available” pursuant to 28 C.F.R. § 541.8(f)(3), if he has been

released from custody. Pappas v. Allenwood, 548 F. App’x 31, 33

(3d Cir. 2013). While Mr. Rehal remained in BOP custody and was

potentially available via telephone or videoconferencing, it was

within the BOP’s discretion to determine whether he was reasonably

available under the circumstances. See Wolff, 418 U.S. at 566-67

(“The   operation   of   a   correctional   institution       is    at   best   an

extraordinarily difficult undertaking. Many prison officials … are
reluctant to extend the unqualified right to call witnesses; and

in our view, they must have the necessary discretion….”)

       Petitioner claims he was prejudiced because Mr. Rehal could

have    provided    more    concise    information   if   examined       in   live

testimony. It is clear, however, that Mr. Rehal could only provide

information that there were inmates who wanted to set Petitioner

up but not that he had knowledge of any inmate doing so. Mr. Rehal

was not incarcerated at USP Lewisburg in August 2017, when the

cell phones were found in Petitioner’s bed and in his sweatshirt.

The DHO rejected Mr. Rehal’s testimony because he did not witness

anyone planting the cell phones, and his testimony was based on

information Petitioner provided to him in conversations after the

fact.

       The   next   issue    is   whether   Petitioner    had   constructive

possession of the cell phones which would provide “some evidence”

supporting DHO Miller’s finding of guilt. It is well-established

in the Third Circuit that discovery of contraband in a shared cell

constitutes     “some      evidence”   sufficient    to   uphold     a    prison

disciplinary sanction against each inmate in the cell. Denny, 708

F.3d at 145-47; Brown v. Recktenwald, 550 F. App’x 96, 98 (3d Cir.

2013) (gun found under sink in cell shared by six inmates met some

evidence standard); Soloman v. Warden, FCI Fairton, 506 F. App’x

147, 149 (3d Cir. 2012) (affirming DHO determination that inmate
had constructive possession of cell phone found in his work area

that was shared by three other inmates.)

      Here, although the open layout of the prison camp may have

permitted access to Petitioner’s “cube,” the cell phones were found

on his bed and in his sweatshirt. Short of persuasive evidence

that the cell phones were planted, Petitioner was responsible for

contraband found in an area he was personally responsible for, his

bed and his sweatshirt. See Donahue v. Grondolosky, 398 F. App’x

767, 772-73 (3d Cir. 2010) (rejecting argument that the petitioner

did not constructively possess SIM card where numerous inmates in

his dorm had access to the area where contraband was found because

the SIM card was taped to back of the petitioner’s clothes drawer,

which he was responsible for.) Therefore, Petitioner was not denied

the right to due process in his prison disciplinary proceedings.

IV.   CONCLUSION

      For the reasons discussed above, the Court will deny the

petition for writ of habeas corpus under 28 U.S.C. § 2241. An

appropriate order follows.



Date: January 31, 2020
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge
